Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10 July 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
2. 	Claim(s) 1 - 17 are allowed.

3. 	The following is an examiner’s statement of reasons for allowance:

	Regarding claim 1, the pickup truck, as a whole, the specific design of the truck bed including a space provided between the rear wall of the passenger cabin and the front wall of the truck bed, and the design of the speaker assembly in combination with the specific location of the externally mounted speaker enclosure, has not been found in the prior art. 
	Claim(s) 2 - 8 depend on claim 1.


	Regarding claim 9, the method of installing the speaker assembly in combination with the specific step(s) for mounting the speaker enclosure to the rear wall of the passenger cabin and the location of the speaker enclosure has not been found in the prior art. 
	Claim(s) 10 - 17 depend on claim 9.



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Sels et al US Patent No. 5008944
	b.	Flick US Patent No. 5750942

	Sels, figure 3 and abstract, discloses the use of regular size woofers for motor vehicle loudspeaker application is made possible by utilizing the rear windshield space in the vehicle. High fidelity low frequency sound and deep-box effect result without sacrifice of space in the passenger compartment. A rear view window and windshield can be incorporated in the sound box to retain rear viewing capabilities from the driver's seat.


	Flick, figure(s) 3 – 5 and abstract, discloses a window accessory for mounting one or more audio speakers within a rear window space of a vehicle includes transparent interior and exterior panels which together define an acoustic chamber for operation of the speakers.  In one embodiment, speaker mounts are integrally formed with the exterior panel for supporting each speaker adjacent a speaker opening within the interior panel.  The speakers may also be mounted by struts extending from a joint between the interior and exterior panels.  A gap may be defined between each speaker periphery and the adjacent speaker opening periphery for providing an air baffle effect for the operation of the speakers within the acoustic chamber. The gap is sufficient so that separate air baffles are not needed.  


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ubachukwu Odunukwe whose telephone number is (571)272-8927.  The examiner can normally be reached 9:00am-5:30pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571)272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UBACHUKWU ODUNUKWE/
Examiner, Art Unit 2654

/PAUL KIM/Primary Examiner, Art Unit 2654